DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 10/07/2021, has been fully considered.

Remarks
The preliminary amendments of claims, filed on 10/07/2021, in response to the Election/Restriction requirement mailed on 08/09/2021, do not indicate which claims are withdrawn from consideration.  Applicant(s) are required to indicate any withdrawn claims.

Election/Restrictions
Applicant's election with traverse of Group 2, claims 8-12 and 16, in the reply filed on 10/07/2021 is acknowledged.  The traversal is on the ground(s) that independent claims of Groups I-III now include a special technical feature over Hassler.  This is not found persuasive because:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:
Groups I, II, and III, lack unit of invention because even though the inventions of these groups require a processor, a plurality of dispensing heads that receive a fluid and dispenses the fluid, a lock request, and an unlock request, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hassler, JR. et al. (US 2009/0107398; Pub. Date: Apr. 30, 2009).
.  
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claim 1-8, and 10-16 are pending with claims 8, 10-12 and 16 under examination and claims 1-7 and 13-15 withdrawn from consideration.

Claim 16 has been added via amendment.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/09/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
Claims 10 & 11 are objected to because of the following informalities:  

Claim 10 recites “the processor releases the each one of the plurality of dispense heads” which should read “the processor releases each one of the plurality of dispense heads”
Claim 11 recites “wherein the each one of the plurality of dispense heads” which should read “wherein each one of the plurality of dispense heads”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 12 recites “a prompt that highlights a current dispense head that is being filled and receives”.  It is unclear what Applicant(s) are intending the dispense head to receive.  Perhaps Applicant(s) are intending to recite “a prompt that highlights a current dispense head that is being filled and receives the respective fluid”?

Claim 12 recites “a confirmation button on the GUI that generates a signal when pressed that the current dispensing head is filled”.  It is unclear how Applicant(s) are attempting to correlate the confirmation button with the function of filling the dispensing head.  Does the confirmation button confirm a respective volume of fluid to be filled in the dispensing head?  Does the confirmation button indicate that a respective volume has already been filled in the dispensing head?  Is a user pressing the confirmation button to confirm that the dispense head has been filled? What signal is being generated?  What is being confirmed?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler; JR. et al. (US 2009/0107398; Pub. Date: Apr. 30, 2009; already of record – hereinafter “Hassler”).

Regarding claim 8, Hassler discloses an apparatus (Hassler; [0006]), comprising: 
a cassette comprising a plurality of dispense heads (Hassler discloses a plurality of dispensing heads 10, 12, and 14 configured as a single dispensing head; figs. 1-3, #10, #12, #14, [0024]), 
wherein each one of the plurality of dispense heads receives a respective fluid and dispenses the respective fluid (Hassler discloses each dispensing head comprises an inlet 24 in communication with a fluid supply 25; fig. 2, #24, #25, [0026] – and that each dispensing head dispenses the respective fluid; [0024]), 
wherein a particular dispense head of the plurality of dispense heads is operable to dispense the respective fluid in response to receiving the respective fluid (Hassler discloses fluid chamber 22 of each of the dispensing heads is continuously replenished by a fresh supply of fluid flowing into the fluid chamber 22 from the fluid supply 25 by way of the fluid inlet 24 so as to pressurize the fluid chamber 22 to create flow into discharge passageway 50; fig. 2, [0032].  
a graphical user interface (GUI) that receives a lock request and an unlock request during a filling process of the each one of the plurality of dispense heads (Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using executable software stored in a memory for carrying out the functions of the device; [0035], and during a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  A command from the GUI to initiate a dispensing event therefore resulting in the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized the fluid dispenser is locked so as to not dispense the fluid); and 
a processor communicatively coupled to the cassette and the GUI (Hassler; [0035-0036]), 
wherein the processor controls a dispense process of the each one of the plurality of dispense heads in response to the lock request and the unlock request (Hassler discloses during a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  The energization of the solenoid coil 40 to dispense the fluid being an unlock request and when the solenoid coil 40 is not energized the fluid dispenser is in a locked state so as to not dispense the fluid), 


Regarding claim 10, Hassler discloses the apparatus of claim 8 above, wherein the processor releases the each one of the plurality of dispense heads to dispense the respective fluid in response to the unlock request (Hassler discloses each dispensing head 10, 12, and 14 are identical in construction; [0025], the processor 52 provides overall control for each or the dispensing heads 10, 12, and 14; [0035], and each dispensing head is controlled to dispense the fluid in response to energization of their respective solenoid valves 40; [0046, 0048]).  

Regarding claim 11, Hassler discloses the apparatus of claim 10 above, wherein the each one of the plurality of dispense heads dispenses the respective fluid in a sequence defined by the unlock request (Hassler; [0035, 0046-0048]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler, and further in view of Dolecek et al. (US 2003/0232712; Pub. Date: Dec. 18, 2003 – hereinafter “Dolecek”)

Regarding claim 12, as best understood, Hassler discloses the apparatus of claim 8 above, comprising the GUI and dispensing heads.
Hassler does not disclose wherein the GUI displays a progress of the filling process comprising: a prompt that highlights a current dispense head that is being filled and receives; and 
However, as best understood, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 1, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI displays a progress of the filling process (Dolecek teaches system status messages are provided through the process 80 by the GUI 20 and indicate which operation is occurring such as filling or dispensing; fig. 2, [0053, 0059]) comprising: a prompt that highlights a current dispense head that is being filled and receives (Dolecek; [0059]); and a confirmation button on the GUI that generates a signal when pressed that the current dispense head is filled (As best understood, Dolecek teaches the GUI 20 displays a message indicating that the operator is required to enter a PRP volume or accept a default, and then press a “START” button or input a start command; fig. 2, #82, [0060], thereby generating a signal to fill the dispensing head 30; fig. 2, #84, [0061-0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration that displays a progress of the filling process comprising a prompt that highlights a current dispensing head that is being filled and receives; and a confirmation button the GUI that generates a start signal when pressed that the current dispensing head is filled, as taught by Dolecek, because Dolecek teaches the GUI configured to display a progress of the filling process allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling operation using dispensing heads.

Regarding claim 16, Hassler discloses the apparatus of claim 8 above comprising the GUI and plurality of dispenser.
Hassler does not disclose wherein the GUI is to display an icon indicating that the plurality of dispensers is locked or unlocked.
However, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 2, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI is to display an icon indicating that the plurality of dispensers is locked or unlocked (The command to initiate a dispensing event that locks/unlocks the dispensing head by energization of the solenoid coil 40 or de-energization of the solenoid coil 40 has previously been discussed in claim 8 above.  Dolecek teaches the GUI 20 displays messages that includes the volume of fluid to be withdrawn or the volume of fluid already withdrawn from the dispensing head; [0058].  The volume of fluid to be withdrawn indicating that fluid is not flowing through the dispensing head, therefore being an indication that the solenoid is locked and not energized.  The volume of fluid already withdrawn indicating that fluid is flowing and that the solenoid is unlocked and energized).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration to display an icon indicating that the plurality of dispensers is locked or unlocked, as taught by Dolecek, because Dolecek teaches the GUI configured to display an icon indicating that the plurality of dispensers is locked or unlocked allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053, 0058]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling and dispensing operation using dispensing heads.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Miller et al. (US 2007/0012378) discloses a multi-fluid dispenser for dispensing a plurality of fluids comprising a controller and coordinator board for controlling simultaneous or sequential pumping of multiple fluids.
Nicodem (US 2007/0085883) discloses a display interface that displays a filling operation of an inkjet cartridge.
Kurono et al. (US 2011/0318845) discloses a fluid dispensing system with a detection unit that senses the level of a liquid in a container, and a display screen that displays the liquid level information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.A.T./Examiner, Art Unit 1798                                          

/Benjamin R Whatley/Primary Examiner, Art Unit 1798